DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19, 22 and 24 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches a semiconductor memory device comprising: a substrate; a plurality of first control gate electrodes arranged in a first direction and extending in a second direction and a third direction, the first direction intersecting with the substrate, the second direction intersecting with the first direction, and the third direction intersecting with the first direction and the second direction; a plurality of second control gate electrodes arranged in the first direction and extending in the second direction and the third direction, the plurality of second control gate electrodes being provided between the plurality of the first control gate electrodes and the substrate; a memory string including a plurality of memory cells and a dummy cell connected to the memory cell in series; a select gate transistor connected to the memory string, one of the plurality of first control gate electrodes being a gate of the select gate transistor; and a memory pillar extending in the first direction, the memory pillar including a core insulating layer extending in the first direction, a semiconductor layer arranged between the core insulating layer and the plurality of the first control gate electrodes and between the core insulating layer and the 
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein a width in the second direction or the third .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812